—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from (1) an order of the Supreme Court, Nassau County (McCaffrey, J.), dated December 17, 1997, which granted the cross motion of the defendant Donald Jones for summary judgment dismissing the complaint and all cross claims insofar as asserted against him and, upon searching the record, granted summary judgment dismissing the complaint insofar as asserted against the remaining defendants, and (2) so much of an order of the same court, dated July 7, 1998, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the order dated December 17, 1997, is dismissed, as that order was superseded by the order dated July 7, 1998, made upon reargument; and it is further,
Ordered that the order dated July 7, 1998, is affirmed insofar as appealed from; and it is further,
Ordered that the respondents are awarded one bill of costs.
The Supreme Court correctly determined that the injured plaintiff, an experienced rider who was aware of the subject horse’s background, assumed the risks inherent in the sport of horseback riding, including the risk that a horse might bolt or become frightened (see, Morgan v State of New York, 90 NY2d 471, 484; Turcotte v Fell, 68 NY2d 432, 439; Harrington v Colvin, 237 AD2d 992; cf., Lewis v Erie County Agric. Socy., 256 AD2d 1114; Hommel v Benshoff, 178 Misc 2d 1038). Accordingly, the defendants were entitled to summary judgment dismissing the complaint. Bracken, J. P., Thompson, Goldstein and Florio, JJ., concur.